—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lagaña, J.), rendered December 8, 1989, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the trial court erred in deny*561ing his request to charge the jury with the lesser included offense of manslaughter in the first degree. We disagree. There were two eyewitnesses who saw the defendant stab the victim repeatedly. The victim sustained nine stab wounds, including three to the chest, puncturing his heart and lungs, and two stab wounds to the abdomen. There was no evidence of a fight or struggle on the part of the victim. Under these circumstances, we find no reasonable view of the evidence to support the contention that the defendant only intended to injure the victim, and the trial court properly declined to charge manslaughter in the first degree (see, People v Moore, 135 AD2d 839; People v Rielly, 190 AD2d 695; cf., People v Hayden, 166 AD2d 371). Miller, J. P., Ritter, Copertino and Pizzuto, JJ., concur.